358 S.W.3d 562 (2012)
STATE of Missouri, Respondent,
v.
Samir MEHIC, Defendant/Appellant.
No. ED 96237.
Missouri Court of Appeals, Eastern District.
February 7, 2012.
John Simon, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Samir Mehic appeals from the judgment upon his conviction by a jury for assault in the second degree, in violation of Section 565.060, RSMo Supp.2010, and armed criminal action, in violation of Section 571.015, RSMo 2000, for which he was sentenced to seven-years' imprisonment on each count, to run concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).